451 F.2d 1349
72-1 USTC  P 9153
Ralph E. SCHUMAKER and Janet A. Schumaker, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 71-1325.
United States Court of Appeals,Sixth Circuit.
Dec. 14, 1971.

Ralph E. Schumaker, in pro. per.
Charles E. Anderson, Tax Division, Department of Justice, Washington, D. C., Fred B. Ugast, Acting Asst. Atty. Gen., Meyer Rothwacks, Elmer J. Kelsey, Attys., Tax Division, Department of Justice, Washington, D. C., on brief, for appellee.
Before PHILLIPS, Chief Judge, and McCREE and MILLER, Circuit Judges.

ORDER.

1
This is an appeal from the decision of the Tax Court of the United States filed on October 5, 1970, (Docket No. 5666-69 S.C.) disallowing a portion of the taxpayers' (Ralph E. Schumaker and Janet A. Schumaker) claimed deductions for the tax year 1967 for depreciation of an office addition to his house, automobile mileage, charitable contributions and depreciation on certain rental properties in its entirety.  These disallowances resulted in a deficiency in the income tax of the taxpayers for the year in question in the amount of $111.00.  Basically, as reflected by the Tax Court's findings and opinion, its conclusions are predicated upon the failure of the taxpayers to substantiate the claimed deductions.


2
After careful consideration of the record, we are of the opinion that the decision of the Tax Court should be affirmed on the basis of its opinion and findings of fact filed on October 5, 1970, and it is so ordered.